DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 3/25/2019.  
Claims 1-20  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/25/2020 and 6/18/2019 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0023]) that techniques for efficiently and effectively consuming and managing patient data is falling behind. So a need exists to organize these human interactions by adapting the display of patient dat based on display screen real estate and patient monitoring context using the steps of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc.  Applicant’s system/method/computer readable medium is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 14 and 19 is/are directed to the abstract idea of “adapting the display of patient dat based on display screen real estate and patient monitoring context,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 14 and 19 is/are directed to the abstract idea of “adapting the display of patient dat based on display screen real estate and patient monitoring context,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc., that is “adapting the display of patient dat based on display screen real estate and patient monitoring context,” etc. The limitation of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc., that is “adapting the display of patient dat based on display screen real estate and patient monitoring context,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc., that is “adapting the display of patient dat based on display screen real estate and patient monitoring context,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, computing devices, virtual machines, displays, memory, networks (Applicant’s Specification [0034]-[0036]), etc.) to perform steps of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, computing devices, virtual machines, displays, memory, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, computing devices, virtual machines, displays, memory, networks, etc.). At paragraph(s) [0034]-[0036], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, computing devices, virtual machines, displays, memory, networks,” etc. to perform the functions of “receiving patient data, determining arrangement and sizing schemes, displaying patient data,” etc. The recited “processors, computers, computing devices, virtual machines, displays, memory, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-13, 15-17 and 20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-13, 15-17 and 20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-13, 15-17 and 20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-13, 15-17 and 20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 14 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Reference U), in view of Ginsburg (US 2020/0294640).

CLAIM 1  
As per claim 1, Thomas et al. disclose: 
a system that facilitates displaying patient information (Thomas et al., Abstract, Figure 1), comprising: 
wherein the computer executable components comprise: 
a reception component that receives patient data (Thomas et al., pg 49, col 2, par 3); 
a prioritization component that determines relative priority of subsets of the patient data to patient and medical provider context (Thomas et al., pg 50, col 2, par 2, 4-6); 
a display assessment component for displaying the patient data based the relative priority of the subsets and available display screen real-estate (Thomas et al., pg 50, col 2, par 3, Figure 3); and 
a display component that displays the patient data on the available display screen real-estate (Thomas et al., pg 50, col 2, par 3, Figure 3).


Thomas et al. fail to expressly disclose:
a memory that stores computer executable components 
a processor that executes the computer executable components stored in the memory 
that determines an arrangement and sizing scheme
in accordance with the arrangement and sizing scheme.


However, Ginsburg teaches:
a memory that stores computer executable components (Ginsburg, [0115] memory) 
a processor that executes the computer executable components stored in the memory (Ginsburg, [0022] processor) 
that determines an arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user)
in accordance with the arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a memory that stores computer executable components,” “a processor that executes the computer executable components stored in the memory,” “that determines an arrangement and sizing scheme,” and “in accordance with the arrangement and sizing scheme,” as taught by Ginsburg within the system as taught by the Thomas et al. with the motivation of providing improved physician-patient interactions and avoidance of medical errors (Ginsburg, [0003]).

CLAIM 2   
As per claim 2, Thomas et al. and Ginsburg
wherein the display assessment component determines the arrangement and sizing scheme that maximizes usage of the available display screen real- estate (Thomas et al., pg 50, col 2, par 3).


CLAIM 3   
As per claim 3, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the computer executable components further comprise: 
a data grouping component that groups the patient data into the subsets based on defined grouping criteria and wherein the display assessment component further determines the arrangement and sizing scheme based on a number of the subsets (Thomas et al., pg 50, col 2, par 2, 4-6).


CLAIM 4    
As per claim 4, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the available display screen real-estate comprises a plurality of display monitors and wherein the arrangement and sizing scheme spreads the patient data across all of the plurality of display monitors (Thomas et al., Figure 1).


CLAIM 5   
As per claim 5, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the display assessment component determines the arrangement and sizing scheme by sizing higher priority data elements of the patient data larger than lower priority data elements of the patient data (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the arrangement and sizing scheme comprises a first arrangement and sizing scheme, and wherein based on reception of input selecting a subset of the subsets of patient data, the display assessment component determines a second arrangement and sizing scheme for displaying one or more components of the subset based on the available display screen real-estate, and wherein the display component adapts the patient data as displayed via the available display screen real-estate in accordance with the second arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Thomas et al. and Ginsburg 
teach the system of claim 6 and further disclose the limitations of:
wherein the first arrangement and sizing scheme comprises a surveillance view comprising patient cards for different patients of a group of monitored patients represented in the patient data, wherein the subset corresponds to a patient card of the patient cards, and wherein the second arrangement and sizing scheme comprises a reduced size representation of the surveillance view on a portion of the display screen real-estate (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the arrangement and sizing scheme comprises a first arrangement and sizing scheme, and wherein the display assessment component determines a second arrangement and sizing scheme that re-sizes or re-positions a subset of the patient data as displayed in accordance with the first arrangement and sizing scheme based on change in the patient or medical provider context, and wherein the display component adapts the patient data as displayed via the available display screen real-estate in accordance with the second arrangement and sizing scheme (Ginsburg, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the available display screen real-estate comprises a display of a mobile device and wherein the arrangement and sizing scheme distributes a subset of the patient data for displaying via the display of the mobile device (Ginsburg, [0258] mobile phone, smart phone).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Thomas et al. and Ginsburg 
teach the system of claim 9 and further disclose the limitations of:
wherein the display assessment component determines the subset based on role and privileges of an entity associated with the mobile device (Ginsburg, [0258] mobile phone, smart phone).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 11 
As per claim 11, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the computer executable components further comprise: 
a machine learning component that learns the patient data relative to patient and medical treater context and builds a data model (Ginsburg, [0153] machine learning).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Thomas et al. and Ginsburg 
teach the system of claim 11 and further disclose the limitations of:
wherein the data model performs a utility-based analysis that factors cost of incorrectly displaying a subset of patient information relative to benefit of correctly displaying the subset of patient information (Ginsburg, [0153] machine learning, [0230] Within the rows and columns of data displayed, the flowsheet view prioritizes relevant data, while masking less important values., [0238] Format and display of rendered dt will make maximum usage of space by shrinking less relevant row, auto-sizing of columns, and automatically collapsing less relevant data., [0302] the configuration of display panels is flexible and may be set up and rearranged as desire by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Thomas et al. and Ginsburg 
teach the system of claim 1 and further disclose the limitations of:
wherein the computer executable components further comprise: 
an augmented reality component that displays a subset of the patient data as an overlay on eyewear of a medical provider (Ginsburg, [0258] the display can be a heads-up or virtual display, such as a HoloLens available from Microsoft, that can only be seen by the user).


The obviousness of combining the teachings of Ginsburg with the system as taught by Thomas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 14-18 
As per claims 14-18, claims 14-18 are directed to a method. Claims 14-18 recite the same or similar limitations as those addressed above for claims 1-13. Claims 14-18 are therefore rejected for the same reasons set forth above for claims 1-13.

CLAIMS 19-20 
As per claims 19-20, claims 19-20 are directed to a computer readable medium. Claims 19-20 recite the same or similar limitations as those addressed above for claims 1-13. Claims 19-20 are therefore rejected for the same reasons set forth above for claims 1-13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Van De Sluis et al. (US 2015/0213205) disclose method and system for determining patient status.
Mravyan et al. (US 2015/0371522) disclose multi-station system for pressure ulcer monitoring and analysis.
Meganathan et al. (US 2016/0170577) disclose system and method of interactive image and video based contextual alarm viewing.
Huynh (US 2018/0268110) disclose method and system for optimizing healthcare delivery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626